Abatement Order filed January 17, 2019.




                                    In The

                   Fourteenth Court of Appeals

                              NO. 14-18-01092-CV



                   IN RE EOG RESOURCES, INC., Relator


                        ORIGINAL PROCEEDING
                          WRIT OF MANDAMUS
                             295th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2015-34043

                       ABATEMENT ORDER

      On December 20, 2018, relator, EOG Resources, Inc., filed a petition for
writ of mandamus in this court. See Tex. Gov’t Code Ann. § 22.221; see also Tex.
R. App. P. 52. Relator has asked this court to compel the Honorable Caroline
Baker, former presiding judge of the 295th District Court of Harris County, to
vacate her order granting a new trial and render a take-nothing judgment in
relator’s favor.
      Because the respondent ceased to hold the office of Judge of the 295th
District Court of Harris County after the institution of this action, we are required
to abate this mandamus proceeding to permit the respondent’s successor, the
Honorable Donna Roth, to reconsider the decision regarding relator’s request for
relief. See Tex. R. App. P. 7.2(b).

      This mandamus proceeding is abated until February 19, 2019, by which
time Judge Roth shall advise this court of the action taken on relator’s request. This
court then will consider a motion to reinstate or dismiss this proceeding, as
appropriate.

      It is so ORDERED.

                                       PER CURIAM


Panel consists of Chief Justice Frost and Justices Jewell and Bourliot.




                                          2